DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Amendment filed dated April 28th, 2022. 

2.	Claims 1-3, 5-15 and 17-24 are allowed.

3.	An examiner’s amendment to the record appears below. Should the changes and/or modification be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
8. 	(Currently amended) The device according to claim [[4]]1 wherein the runtime function table is stored in a protected non-transitory media readable by the processor.

20. 	(Currently amended) The method according to claim [[16]]13 wherein the runtime function table is stored in a protected non-transitory media readable by the processor.
                                                          —o—o—o—

         ALLOWABLE SUBJECT MATTER
4.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “updating a binary map with an address referred to in a load command in Page 2 of 19Application No. 16/552,534Reply to Office Action accordance with executing the load command in the first binary file; updating a runtime function table with a function referred to in an indirect external function call in accordance with executing an assignment of the indirect external function call in the first binary file; and executing the first binary file, wherein during the executing the first binary file, the CFI check function is executed, wherein the method further comprises: first determining, in accordance with executing the CFI check function, a function referred to in an associated indirect function call is not contained within the RFT” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of obtaining a first binary file by compiling a first source code file received by the device, wherein the first source code file comprises functions and an indirect function call, and wherein the first binary file comprises: code generated by compiling the first source code file for the software application, and a compiled indirect function call rendered by compiling the indirect function call; associating, during compiling the first source code file, a CFI check function in the first binary file with the compiled indirect function call in the first binary file, such that during execution of the first binary file, the CFI check function is executed prior to executing the compiled indirect function call; and adding a function, referred to in the compiled indirect function call, to a reduced function table (RFT) renders the pending independent claims allowable. Claims 2-3, 5-12, 14-15 and  17-24 are dependent upon claims 1 and 13 according to their respective statutory classes. Since the independent claims 1 and 13 are allowable, claims 2-3, 5-12, 14-15 and  17-24 are also allowable at least by virtue of the dependency relationship. 
	
5.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                 
                                        05/05/2022